DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/03/2021.
Claims 1-6 have been amended.
Claims 7-17 are new.
Claims 1-17 have been examined and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part: “… in accordance with the slave device not responding to the first device discovery message using the first communication protocol, sending a second device discovery message from the network interface to the slave device using a second communication protocol; and in accordance with the slave device responding to the second device discovery message using the second communication protocol, establishing communication between the slave device and the control device using the second communication protocol…”. The underlined claim limitation is incomplete because the claim does not specify what happens in the step if the slave device does not respond to the second discovery message. An incomplete claim is indefinite.
Claim 3 recites in part: “ … in accordance with the slave device not responding to the second device discovery message using the second communication protocol, sending a third device discovery message from the network interface to the slave device using a third communication protocol; in accordance with the slave device responding to the third device discovery message using the third communication protocol, establishing communication between the slave device and the control device using the third communication protocol”.  The underlined claim limitation is incomplete because the claim does not specify what happens in the step if the slave device does not respond to the third discovery message. An incomplete claim is indefinite.
Claim 11 recites in part: “…sending a second device discovery message to the slave device using a second communication protocol; and a control device configured for communicating with the slave device using: (i) the first communication protocol in accordance with the slave device responding to the first device discovery message using the first communication protocol, or (ii) the second communication protocol in accordance with the slave device responding to the second device discovery message using the second communication protocol…”. The underlined claim limitation is incomplete because the claim does not specify what happens in the step if the slave device does not respond to the first discovery message or the second discovery message. An incomplete claim is indefinite.
Dependent claims 2, 4-10, 12-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency, and for the same reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US20150281943A1).
Regarding Claim 17, Iwamoto disclose a network interface configured for: sending a status update request to a slave device; in accordance with the slave device responding to the status update request that a status thereof has not changed, not sending a status message to a control device; and in accordance with the slave device responding to the status update request that the status thereof has changed, sending the status message to the control device that the status of the slave device has changed (see paragraphs 77-80, the base station determines whether or not the slave communication terminal changes whether the communication between with the base station is allowed or not, according to the notification information. When the slave communication terminal changes whether the communication with the base station is allowed or not, according to the notification information (Yes in the step S1), the process proceeds to step S2. When the slave communication terminal does not change whether the communication with the base station is allowed or not, according to the notification information (No in the step S1), the slave communication terminal finishes a process of generating the communication control table… the communication control table generation unit sets to the communion control table whether the communication with the base station is allowed or not, according to the type of the information. In step S4, the slave terminal makes the slave communication terminal transit to an OFF state of transmission of a radio wave).
Iwamoto does not disclose a network interface. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Iwamoto, so that the base station determines the status update of the slave device via the base station interface, to minimize unnecessary communication with a base station while receiving necessary information for a user (see Iwamoto, para 12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472